Citation Nr: 0511472	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  03-37 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a heart disability, 
to include atherosclerotic heart disease with recurrent 
atrial fibrillation.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a left knee disability.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1968 to 
March 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Huntington, West Virginia Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
atherosclerotic heart disease.  It also granted service 
connection for a left knee disability and assigned a 10 
percent evaluation. 

In May 2003, the appellant submitted a Notice of Disagreement 
with the January 2003 rating decision.  In December 2003, the 
RO issued a Statement of the Case (SOC) for the issues of an 
increased evaluation for left knee degenerative joint 
disease, service connection for atherosclerotic heart disease 
with recurrent atrial fibrillation, and service connection 
for hypertension.  In the appellant's December 2003 
substantive appeal, he limited his appeal to the issues of an 
increased evaluation for left knee degenerative joint disease 
and service connection for atherosclerotic heart disease with 
recurrent atrial fibrillation.  

During his December 2004 hearing, the appellant raised an 
inferred claim of total disability based on individual 
unemployability (TDIU).  As this issue has not been developed 
for appellate review, it is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

As noted, the Board has determined that additional 
development of the claims is necessary.

With regard to the claim for an increased rating for a left 
knee disorder, the record indicates that the appellant was 
afforded a VA physical examination in July 2003.  However, 
the examination was not conducted with a review of the 
appellant's claims folder, which is necessary for a 
comprehensive review of the disorder in question.  Shipwash 
v. Brown, 8 Vet.App. 218, 222 (1995); Flash v. Brown, 8 
Vet.App. 332, 339-340 (1995) (Regarding the duty of VA to 
provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder).

Most importantly, during the December 2004 Travel Board 
hearing, the appellant testified that he experienced 
increased pain, locking, and "give-way" upon use.  He also 
stated that he has been advised that the left knee would 
likely need be replaced.  There is insufficient basis in the 
record to evaluate these reports.  Thus, the Board is of the 
opinion that a clarifying VA medical examination, conducted 
with a view towards ascertaining the severity of the left 
knee disorder and whether the appellant's reports of locking 
and "give way" have a physiological basis, should be 
conducted.  

With regard to the claim of service connection for a cardiac 
disorder, the appellant asserts that service connection is 
warranted for a heart disability, to include atherosclerotic 
heart disease with recurrent atrial fibrillation.  

The appellant's service medical records indicate that in 
January 1970, a radiographic examination detected 
"questionable cardiomegaly."  Although the examiner 
recommended further testing, (i.e., "[c]orrelation with 
clinical data and obtaining a lateral view might be helpful 
in further evaluation") was not conducted.  The appellant's 
claim was denied in January 2003 on the basis that his March 
1970 separation examination showed that his heart was normal.  

The appellant has since been diagnosed with various cardiac 
disorders, and has been noted to have various cardiac 
symptoms, including an enlarged left atrium; severe 
sinus bradycardia, and mitral valve regurgitation.  

Thus, the appellant is seen to have had both in-service 
symptomatology, and current cardiac disorders.  The record 
does not reflect that the appellant has been afforded a VA 
examination.  Pursuant to the duty to assist, the appellant 
will be afforded a VA medical examination to ascertain if a 
currently diagnosed cardiac disorder is related to service.  
See Charles v. Principi, 16 Vet. App. 370 (2002) (Observing 
that under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a 
medical examination as "necessary to make a decision on a 
claim, where the evidence of record, taking into 
consideration all information and lay or medical evidence 
[including statements of the claimant]; contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the [VA] to make 
a decision on the claim."

The case is therefore remanded to the RO for action as 
follows:

1.  The RO should afford the appellant a 
medical examination, to be conducted by a 
qualified physician, to ascertain the 
severity of the left knee disorder.  The 
appellant's claims folder, and a copy of 
this remand, must be reviewed by the 
examiner in conjunction with the 
examination, and the examiner must 
acknowledge this receipt and review in 
any report generated as a result of this 
remand.  The examination should include 
any diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment.

The examiner should conduct an 
examination of the left knee and in 
addition to providing the range of motion 
for the joint; documenting all functional 
limitations due to pain, weakness, 
abnormal movement, incoordination, and 
excess fatigability, the examiner must 
also report whether there is any 
physiological bases for the appellant's 
reports of locking and "give-way" of 
the left knee. 

2.  The appellant should be scheduled for 
a VA examination to determine the nature 
and etiology of any heart disability.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  All indicated 
tests should be performed.  The examiner 
should be requested to provide an opinion 
as to whether a current heart disability 
is etiologically related to clinical 
manifestations in service.

3.  The RO should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.  Following such 
development, the RO should review and 
readjudicate the claims.  See 38 C.F.R. § 
4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.).  If any such 
action does not resolve the claims, the 
RO shall issue the appellant a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


